DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
Election/Restrictions
Claims 14-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6 April 2022.
Applicant’s election without traverse of Group I in the reply filed on 6 April 2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, “the locking element” at the end of claim 1 is not clear.  Is there only one locking element that can individually lock each compartment or is each compartment individually lockable via a respective one of the at least one locking elements?  For the purposes of examination the latter is assumed.

Claim 8 recites the limitation "the respective locking element" in line 2-3.  There is insufficient antecedent basis for this limitation in the claim.  Later in claim 8, line 4, “a respective one of the at least one locking element” is introduced. At least one locking element is introduced in claim 1 and “the locking element” is at the end of claim 1, but there was never a locking element established that is respective to some other structural element.  For the purposes of examination each compartment is understood to have a respective locking element to correspond to the interpretation made in claim 1.

Claim 11 recites the limitation, “the compartment walls” in lines 6-7, and "the locking element located on the opposite wall" in line 7.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 11, it seems that the claim is defining the length of the compartment by both a placement of the at least one separating wall and by a total length of the storage container.  This limitation is unclear.  For the purposes of examination the length of the compartment is understood to be variable based on placement of a separating wall and “the total length of the container” is interpreted as defining the width of the compartment, the distance between the first and second side walls. 

The claims not addressed above are rejected because they depend from a rejected claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 9, 12, 13 are rejected under 35 U.S.C. 102(a)(1)) as anticipated by Sarvestani (US 2016/0066732) or, in the alternative, under 35 U.S.C. 103 as obvious over Sarvestani (US 2016/0066732).
Regarding claim 1, Sarvestani teaches a storage container comprising a rigid body comprising
a back wall (floor) a front wall (left side) a back wall (right side) and a first and second side wall (top and bottom, the walls are not numbered, see fig. 4) the container of Sarvestani can be laid on the back wall making the backwall the floor and meeting the claimed limitations); and
at least one separating wall 320 with a plurality of compartments fig. 4 and 7 [0010] separated by the at least one separating wall and each compartment having a door 310 (or a set of doors cooperating with each other to form one door [0055]);
a plurality of fixing elements 340 and 330 [0058], fig. 9 configured to removably fix the at least one separating wall to the storage container between the front wall and back wall (fig. 7) (the separating wall is removably fixed to the front and back wall in that it can fold up from its horizontal position) and at least one locking element (electric lock), [0056] top of second column for each door.  
If it is determined that the claim limitation, “removably fix the at least one separating wall to the storage container between the front wall and the back wall” means the separating wall must be removed completely from the container body, the following modification is provided: 
Clausen teaches a rigid body comprising at least a floor, a front wall, a back wall, a first side wall and a second side wall, fig. 1 and 2, the container of Clausen is front opening but it can be laid on its back and then the back wall would be the floor and meet the claimed wall limitations; and 
at least one separating wall at 22; and 
a plurality of fixing elements at 14 configured to removably fix the at least one separating wall to the storage container between the front wall and the back wall, col. 3: 40-60; and 
at least one locking element 72, col. 4: 60-end; and 
wherein the body of the storage container comprises a plurality of compartments (between shelves 22), access openings at 38.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the removable shelving of Sarvestani with the simpler removable shelving design of Clausen in order to make a storage container with adjustable compartment sizes that is cheaper to manufacture and maintain (because the mechanical structures that move the shelves of Sarvestani would not be required).

Regarding claim 9, Sarvestani further teaches that the fixing elements are in the body of the storage container and comprise slots (grooves), the guiderails 330 and 340, see fig. 9 [0058]. 

Regarding claim 12, Sarvestani teaches at least one compartment indicator (LED 520, [0056] top of second column) configured to indicate which compartment can be accessed at a given time.

Regarding claim 13, Sarvestani further teaches at least one compartment sensor configured to detect the status of the doors [0044] whether the respective compartment is locked (closed) or unlocked (open - it is understood that since the processor opens the doors when the doors are closed, they are locked and when the processor opens the door the door is unlocked since a user does not contact the door in order to close it). 

Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Clausen (US 8714669) in view of Buffington (US 3597036).
Regarding claim 1, Clausen discloses a storage container comprising: 
Clausen teaches a rigid body comprising at least a floor, a front wall, a back wall, a first side wall and a second side wall, fig. 1 and 2, the container of Clausen is front opening but it can be laid on its back and then the back wall would be the floor and meet the claimed wall limitations; and 
at least one separating wall at 22; and 
a plurality of fixing elements at 14 configured to removably fix the at least one separating wall to the storage container between the front wall and the back wall, col. 3: 40-60; and 
at least one locking element 72, col. 4: 60-end thereby controlling access to certain comparments; and 
wherein the body of the storage container comprises a plurality of compartments (between shelves 22), access openings at 38.
Each of the compartments of Clausen are individually openable, fig. 1, by adjusting the length of the enclosing doors.
Clausen does not teach that each compartment is individually lockable. 
Buffington is analogous art in regard to containers with sliding doors B where accessibility to individual compartments can be controlled, fig. 1.   Buffington also teaches it is known to have a container with an open top rather than an open front.  
Each of the sliding doors of Buffington have their own closure and are individually lockable via engagement of retaining member latch at D, fig. 2 engaging with latching member E, the latch members are operated by rotating a locking element.  The locking elements remain engaged until they are unlocked with a key at 41, col. 2: 60-end, col. 3: 1 of Buffington.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the enclosing means (roll up doors) of Clausen using the teaching of Buffington to provide each individual compartment with enclosing means that are lockable in order to allow a user to access multiple separate non-adjacent compartments at once.
 
Regarding claim 9, Clausen further teaches that the fixing elements 14 are located in the body of the storage container and comprise slots, col. 4: 52-55 that allow easy repositioning of the shelf partitions.

Claims 2-6, 8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Clausen and Buffington as applied to claim 1 above, and further in view of Dow (US 1238114).
Regarding claims 2 and 6, the references applied above teach all of claim 1, as applied above. The references applied above further teach that the front and back wall have rolls fixedly attached at or near the top of the front and the back wall, fig. 7, col. 3: 55-65.  While Clausen as modified by Buffington teaches that each compartment be individually enclosed, the references applied above do not specifically teach a roll fixedly attached at or near the top of each of the at least one separating wall.  
However, Dow is analogous art in regard to a locked compartmented container where items are meant to be deposited and retrieved only by people who are meant to access the items (a milk deposit box from when people delivered milk), fig. 1 and 2.  The partition at 26, fig. 2 of the compartmented container carries a door 22 fixed at the end of the partition. 
With this in mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Clausen to attach the individual enclosing means taught by Clausen as modified above to the partitions rather than to the housing as taught by Dow since attaching the enclosures to the partitions was known in the art before the effective filing date of the claimed invention and allows the modified compartment enclosures to ride in the vertical door tracks 36 of Clausen.
Clausen as modified above results in each of the at least one separating wall and at least one of the front wall and the back wall comprises a respective removable lid configured to assume at least an extended and a retracted position.

Regarding claim 3, the rolls (enclosures) of Clausen as modified above are intended to assume a rolled position or an extended position and are capable of extending to different lengths (can be independently positioned), col. 3: 45-65, fig. 1 and 2. 

Regarding claim 4, each enclosure (roll) of Clausen as modified above serves as a lid to close each compartment.  Each roll of Clausen is capable of rolling to different lengths by extending the roll only part way or all the way closed.  Because each roll of Clause as modified above is intended to close a compartment, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the length of the roll must correspond to the length of the compartment and must be capable of completely closing one compartment. 

Regarding claim 5, The rolls each roll of Clausen are depicted as slats, fig. 1 and 2. 

Regarding claim 8, Clausen as modified above results in each roll is configured to be locked to the respective locking element (Clausen as modified by Buffington teaches a respective locking element at E for each door, fig. 2 of Buffington).  Once the enclosures of Clausen as modified above are locked, a respective one of the compartments is inaccessible until unlocking (by using the key, 41).

Regarding claim 11, the references applied above teach all of claim 3, as applied above.  Clausen further teaches that the lengths of the compartments can be varied depending on placement of the at least one separating wall (the compartment sizes can change because the shelves can be re-oriented and placed in any of the slots at 14, fig. 4).  Another dimension of the compartments is defined by a total length of the storage container.  As applied above, each compartment is individually lockable by a fully extended respective roll covering the top of the respective compartment and locking the respective roll fixedly attached to one of the compartment walls onto the locking element located on an opposite wall from the respective roll (the locks of Clausen as modified by Buffington are opposite from the wall they extend from), thereby creating a respective lid with a total length equal to the respective compartment length and corresponding to one of the respective roll's extended positions, col. 3: 65-end, col. 4: 1-5.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Clausen, Buffington and Dow as applied to claim 6 above, and further in view of Haberditzl (DE 102005008225A1).
Regarding claim 7,  the references applied above teach all of claim 6, as applied above.  The rolling enclosures/doors of Clausen are shown as slats, fig. 1.  With this in mind, each enclosure of Clausen as modified above also comprises slats.  The rolls of Clausen as modified above are intended to close the compartments such that the interior is inaccessible when closed. 
Clausen teaches that the enclosures roll, not fold.  However it was known in the art at the time of the invention to retract a slatted closure by folding, see Haberditzl fig. 1b and 1c, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the rolling retraction means of Claussen with a folding retraction means taught by Haberditzl with the reasonable expectation of retracting the enclosure so that it is out of the way when the compartment is open.  
Clausen as modified above results in the enclosing means folding along the respective separating wall and at least one of the front wall and the back wall in the retracted position so as to make the respective compartment compartments accessible.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Clausen, Buffington and Dow as applied to claim 3 above, and further in view of Savage (US 9663974).
Regarding claim 10, the references applied above teach all of claim 3, as applied above.  The references applied above do not teach that each roll further comprises a biasing element configured to bias the roll towards the rolled up (open) position.  
Savage teaches a locker with a plurality of compartments, fig. 1, each compartment having an individual door.   Savage further teaches that the doors are biased to the open position in order to signal to a user that the door has been unlocked/unsecured, col. 6: 12--20.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the doors of Clausen as modified above to be biased to an open (rolled up) position in order to indicate to a person that the doors have been unsecured as per the teaching of Savage.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Clausen and Buffington and Dow as applied to claim 1 above, and further in view of Savage (US 9663974).
Regarding claims 12 and 13, the references applied above teach all of claim 1, as applied above.  The references applied above do not teach at least one compartment indicator configured to indicate which compartment can be accessed at a given time.
Savage teaches a locker with a plurality of compartments, fig. 1, each compartment having an individual door.  Savage further teaches an indicator, indicator light 160 configured to indicate  which compartment can be accessed at a given time: the light gives information when an associated door 100 is opened, closed, locked, or unlocked to communicate such information to the user, col. 10: 45-55.   In addition if a light 170 provides an indication of whether a door is locked or unlocked, col. 11: 5-11, then a sensor is present to detect a locked or unlocked state.  (Sensor 150 of Savage indicates opened or closed but does not specify if the door is locked or unlocked). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the individual doors/enclosures of Clausen as modified above to have an indicator of which doors are accessible, i.e. locked or unlocked, and a sensor facilitating such an indicator in order to provide information to a user as per the teaching of Savage.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the attached PTO-892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLIE L IMPINK whose telephone number is (571)270-1705. The examiner can normally be reached Monday-Friday (7:30-3:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOLLIE IMPINK/Primary Examiner, Art Unit 3735                                                                                                                                                                                                        
MOLLIE LLEWELLYN IMPINK
Primary Examiner
Art Unit 3735